 

Exhibit 10(b)-19

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

AND NON-SOLICITATION / CONFIDENTIALITY AGREEMENT

 

RS NO. 1091  (Non-deferred)

 

Shares of Restricted Stock are hereby awarded effective January 25, 2010 by TCF
Financial Corporation (“TCF Financial”) to James J. Urbanek (the “Grantee”),
subject to the terms, conditions and restrictions set forth in this Restricted
Stock Agreement (the “Agreement”):

 

1.

Share Award.  TCF Financial hereby awards the Grantee 50,000 shares (the
“Shares”) of Common Stock, par value $.01 per share (“Common Stock”) of TCF
Financial pursuant to the TCF Financial Incentive Stock Program (the “Program”),
upon the terms, conditions and restrictions therein and hereinafter set forth. 
A copy of the Program as currently in effect is incorporated herein by reference
and is attached hereto as Exhibit A.

 

 

2.

Restrictions on Transfer and Restricted Period.

 

 

 

 

 

(a)

During the period (the “Restricted Period”) hereinafter described, the Shares
may not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Grantee.

 

 

 

 

(b)

The Shares granted pursuant to paragraph 1. are subject to the restrictions in
subparagraph 2.(a) during the Restricted Period commencing on the date of this
Agreement (the “Commencement Date”) and (subject to the forfeiture provisions
herein) continuing through the date of vesting applicable to that portion of the
Shares specified in clauses (i) through (v) below:

 

 

 

 

 

 

(i)

10,000 Shares  (20% of the Shares awarded hereunder)  will  vest  on 
January 25, 2011, and no longer be subject to the restrictions of the Restricted
Period.

 

 

 

 

 

 

(ii)

10,000 Shares  (20% of the Shares awarded hereunder)  will  vest  on 
January 25, 2012, and no longer be subject to the restrictions of the Restricted
Period.

 

 

 

 

 

 

(iii)

10,000 Shares  (20% of the Shares awarded hereunder)  will  vest  on 
January 25, 2013, and no longer be subject to the restrictions of the Restricted
Period.

 

 

 

 

 

 

(iv)

10,000 Shares  (20% of the Shares awarded hereunder)  will  vest  on 
January 25, 2014, and no longer be subject to the restrictions of the Restricted
Period.

 

 

 

 

 

 

(v)

10,000 Shares (20% of the Shares awarded hereunder)  will  vest  on  January 25,
2015, and no longer be subject to the restrictions of the Restricted Period.

 

--------------------------------------------------------------------------------


 

3.

Vesting.

 

 

 

(a)

Shares will vest in accordance with the schedule set forth in subparagraph
2.(b), and no longer be subject to the restrictions imposed by subparagraph
2.(a), at the expiration of the Restricted Period with respect thereto.  The
Committee referred to in section 2 of the Program or its successor (the
“Committee”) shall have the authority, in its discretion, to accelerate the time
at which any or all of the restrictions in subparagraph 2.(a) shall expire with
respect to any Shares, or to remove any or all such restrictions, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws, or other changes in circumstances occurring after
commencement of the Restricted Periods.

 

 

 

 

(b)

Termination of Service for Reasons other than Disability, Retirement or Death. 
In the event of the Grantee’s termination of employment for any reason other
than disability, retirement or death during the Restricted Period, all unvested
Shares at the time of such event shall be forfeited and returned to TCF
Financial.

 

 

 

 

(c)

Termination of Service by Reason of Retirement, Death or Disability.  In the
event of Grantee’s retirement (as determined by the Committee), death or
disability (the Grantee has been receiving benefits under TCF’s long-term
disability plan for at least three months), or death during the Restricted
Period:  (1) a pro-rata percentage of the Shares subject to vesting for the
fiscal year in which the event of retirement, death or disability occurs, will
vest on the same date that such portion of the Shares otherwise would vest under
subparagraph 2.(b), clauses (i), (ii), (iii), (iv), or (v), as applicable, had
Grantee remained employed through that date, and (2) all Shares in excess of
that percentage and any portion of the Shares subject to vesting in a subsequent
period shall be forfeited and returned to TCF Financial upon such retirement,
death or disability.  The pro-rata percentage shall be determined based on the
number of full calendar months from February 1 of the applicable fiscal year to
the date of retirement, death or disability, divided by 12.  For purposes of
this subparagraph 3.(c), the date of Grantee’s retirement shall be determined by
the Committee and the date Grantee became disabled shall be the date on which
the Grantee has received disability benefits under TCF’s long-term disability
plan for three months.

 

 

 

 

4.

Certificates for Shares.  TCF Financial may issue one or more certificates in
respect of the Shares in the name of the Grantee, and shall hold such
certificate(s) on deposit for the account of the Grantee until the expiration of
the Restricted Period with respect to the Shares represented thereby. 
Certificate(s) for Shares subject to a Restricted Period shall bear the
following legend:

 

 

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial Incentive Stock Program (the “Program”) and an agreement
entered into between the registered owner and TCF Financial Corporation.  Copies
of such Program and agreement are on file in the offices of the Secretary of TCF
Financial Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

2

--------------------------------------------------------------------------------


 

 

The Grantee further agrees that, if certificates are issued, simultaneously with
the execution of this Agreement one or more stock power shall be executed,
endorsed in blank and promptly delivered to TCF Financial.

 

 

 

If certificates are not issued, TCF Financial shall direct the transfer agent to
issue and hold the Shares during the Restricted Period in an account where their
transferability is subject to the restrictions set forth in subparagraph
2.(a) of this Agreement.

 

 

5.

Grantee’s Rights.  Except as otherwise provided herein, Grantee, as owner of the
Shares, shall have all rights of a stockholder, including, but not limited to,
the right to vote the Shares and the right to receive dividends on all unvested
shares described in subparagraph 2.(b), clauses (i) and (ii).  Dividends payable
on Shares that are subject to restrictions imposed by subparagraph 2.(a) shall
be paid to the Grantee at the same time as such dividends are paid to
stockholders; provided, that shares of Common Stock distributed in dividends (in
the nature of a stock split) shall be subject to all the restrictions that apply
to the Shares with respect to which such dividends are paid until all of the
restrictions applicable to such Shares have terminated or otherwise have been
removed.

 

 

 

The Grantee hereby irrevocably and unconditionally assigns to TCF Financial any
and all cash dividends and other distributions paid with respect to unvested
shares described in subparagraph 2.(b), clauses (iii), (iv), and (v) until such
shares vest.

 

 

6.

Expiration of Restricted Period.  Upon the expiration of the Restricted Period
with respect to the Shares, TCF Financial shall redeliver or deliver to the
Grantee (or, if the Grantee is deceased, to his legal representative,
beneficiary or heir) the certificate(s) in respect of such Shares, without the
restrictive legend provided for in paragraph 4. above or re-register the shares
in an account with the transfer agent which is not subject to the restrictions
set forth in subparagraph 2.(a) of this Agreement.  The Shares as to which the
Restricted Period shall have lapsed or expired shall be free of the restrictions
referred to in subparagraph 2.(a) above and any such certificates shall not bear
the legend provided for in paragraph 4. above.

 

 

7.

Adjustments for Changes in Capitalization of TCF Financial.  In the event of any
change in the outstanding Common Stock of TCF Financial by reason of any
reorganization, recapitalization, stock split, combination or exchange of
shares, merger, consolidation or any change in the corporate structure of TCF
Financial or in the shares of Common Stock, or in the event of any issuance of
preferred stock or other change in the capital structure of TCF Financial which
the Committee deems significant for purposes of this Agreement, the number and
class of Shares covered by this Agreement as well as the vesting and forfeiture
provisions in paragraphs 2. and 3., shall be appropriately adjusted by the
Committee, whose determination of the appropriate adjustment, or whose
determination that there shall be no adjustment, shall be conclusive.  Any
Shares of Common Stock or other securities received, as a result of the
foregoing, by the Grantee subject to the restrictions contained in subparagraph
2.(a) above also shall be subject to such restrictions and the certificate or
other instruments representing or evidencing such Shares or securities shall be
legended and deposited with TCF Financial or otherwise restricted by the
transfer agent in the manner provided in paragraph 4. above.

 

3

--------------------------------------------------------------------------------


 

8.

Effect of Merger.  In the case of any merger, consolidation, or combination of
TCF Financial with or into another corporation or other business organization
(other than a merger, consolidation, or combination in which TCF Financial is
the continuing entity and which does not result in the outstanding shares of
Common Stock being converted into or exchanged for different securities, cash or
other property, or any combination thereof), the Committee may authorize the
issuance or assumption of Benefits (as defined in the Program) as it may deem
appropriate.

 

 

9.

Effect of Change in Control.  Each of the events specified in the following
clauses (a) through (c) of this paragraph 9. shall be deemed a “change in
control” of TCF Financial (herein referred to as the “Company”):

 

 

 

 

 

(a)

Any “person”, as defined in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities (for purposes of this clause
(a), the term “beneficial owner” does not include any employee benefit plan
maintained by the Company that invests in the Company’s voting securities); or

 

 

 

 

(b)

During any period of two (2) consecutive years there shall cease to be a
majority of the Company’s Board of Directors (the “Board”) comprised as follows:
individuals who at the beginning of such period constitute the Board of new
directors whose nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or

 

 

 

 

(c)

The stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets; provided, however, that no change in
control will be deemed to have occurred until such merger, consolidation, sale
or disposition of assets, or liquidation is subsequently consummated.

 

 

 

 

If Grantee’s employment is involuntarily terminated without “cause” within one
year after the closing of a Change in Control, the Restricted Period with
respect to any Shares then subject to a Restricted Period shall expire, such
Shares shall be free of the restrictions in subparagraph 2.(a) hereof, and such
Shares shall thereafter be treated as provided in paragraph 6. hereof.  For this
purpose, “cause” shall be limited to willful misconduct.

 

4

--------------------------------------------------------------------------------


 

10.

Delivery and Registration of Shares of Common Stock.  TCF Financial’s obligation
to deliver Shares of Common Stock hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended, or any other federal, state, or local securities law or regulation.  It
may be provided that any representation requirement shall become inoperative
upon a registration of such Shares or other action eliminating the necessity of
such representation under such Securities Act or other securities law or
regulation.  TCF Financial shall not be required to deliver any Shares under the
Program prior to (i) the admission of such Shares to listing on any stock
exchange on which the Common Stock may be listed, and (ii) the completion of
such registration or other qualification of such Shares under state or federal
law, rule, or regulation, as the Committee shall determine to be necessary or
advisable.

 

 

11.

Program and Program Interpretations as Controlling; Performance-Based Status.  
The Shares hereby awarded and the terms and conditions herein set forth are
subject in all respects to the terms and conditions of the Program, which are
controlling.  All determinations and interpretations of the Committee shall be
binding and conclusive upon the Grantee or Grantee’s legal representatives with
regard to any question arising hereunder or under the Program.  The Shares
awarded hereunder are intended to qualify as performance-based compensation
under section 162(m) of the Internal Revenue Code and under the Program, and the
terms of this Agreement shall be construed in accordance with that intent.

 

 

12.

Grantee Service.  Nothing in this Agreement shall limit the right of TCF
Financial or any of its affiliates to terminate the Grantee’s service as a
director, officer, or employee, or otherwise impose upon TCF Financial or any of
its affiliates any obligation to employ or accept the services of the Grantee.

 

 

13.

Grantee Acceptance.  The Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided below and signing
the stock power, as required under paragraph 4. above, and returning a signed
copy hereof and of the stock power to TCF Financial.

 

 

14.

Section 409A of the Internal Revenue Code.  The arrangements described in this
Agreement are intended to comply with Section 409A of the Internal Revenue Code
to the extent (if any) such arrangements are subject to that law.

 

5

--------------------------------------------------------------------------------


 

NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

As a condition of accepting this Restricted Stock Award and in consideration of
the opportunity to receive shares of stock and dividend compensation, I, the
undersigned Grantee, agree that for the duration of my employment with TCF
Financial, TCF Bank or any of their affiliated companies (“TCF”) and for a
period of 12 months after my termination of employment, I will not solicit or
attempt to solicit any of the customers of TCF or solicit or attempt to hire any
current employees of TCF for any other bank, financial services company, lending
company, leasing company or other corporation, person or other entity providing
the same or similar products or services as provided by TCF.  I also agree that
in the event of my termination of employment with TCF I will not remove any
documents, customer information or other TCF proprietary materials from TCF
premises, computers or otherwise without specific permission and will promptly
return upon request any and all TCF-related documents, customer information or
other TCF proprietary materials in my possession.  I understand this is a
binding contractual agreement which TCF may enforce in Court and/or seek damages
from me if it is violated, even if the restricted shares awarded in this
Agreement never become vested.

 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT and NON-SOLICITATION / CONFIDENTIALITY AGREEMENT to be executed this
10th day of February 2010.

 

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By /s/ Gregory J. Pulles

 

 

     Secretary

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

/s/ James J. Urbanek

 

 

James J. Urbanek

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State and Zip Code)

 

6

--------------------------------------------------------------------------------